



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



Li v. Global Chinese Press Inc.,









2014 BCCA 53




Date: 20140129

Docket: CA040756

Between:

Bolun Li

Respondent

(Petitioner)

And

Global Chinese
Press Inc.

Appellant

(Respondent)

Corrected
Judgment: The cover page was corrected on February 19, 2014.




Before:



The Honourable Mr. Justice Tysoe

The Honourable Madam Justice Bennett

The Honourable Mr. Justice Goepel




On appeal from: Supreme
Court of British Columbia, February 26, 2013
(
Li v. Global Chinese Press Inc.
, 2013 BCSC 700, Vancouver Registry
S126640)

Oral Reasons for Judgment




Counsel for the Appellant:



D.L. Cayley





Counsel for the Respondent:



D. Cowper





Place and Date of Hearing:



Vancouver, British
  Columbia

January 29, 2014





Place and Date of Judgment:



Vancouver, British
  Columbia

January 29, 2014








Summary:

An appeal

by a company from an order of a chambers judge made
pursuant to the provisions of the
Canada Business Corporations
Act, R.S.C. 1985, c. C-44
that it produce audited
financial statements. The company submits that the chambers judge erred
in
finding that the production of audited financial statements was mandatory
. Held: Appeal dismissed.

The CBCA sets out a
comprehensive legislative scheme to provide financial information to
shareholders. The scheme requires the appointment of an auditor and the
production audited financial statements unless the shareholders of a company
unanimously determine otherwise. If a Company fails to comply with the
statutory requirements, the legislation empowers the Court to appoint an
auditor and order production of the required documentation.

[1]

GOEPEL J.A.
: Global Chinese Press Inc. (the Company) appeals a
decision pronounced in chambers on the 26
th
day of February, 2013
pursuant to which the chambers judge ordered the Company to produce audited
financial statements for the years 2009, 2010, 2011 and 2012. The order
required the Company to pay the costs of the audit and directed that its
management and employees fully cooperate with the auditor and answer any
questions the auditor may have and provide the auditor with full access to all
its records.

BACKGROUND

[2]

The Company is a privately owned Chinese language newspaper that is
published in both Vancouver and Toronto. It was incorporated on September 21,
2000 pursuant to the provisions of the
Canada Business Corporations Act
,
R.S.C. 1985, c. C-44 (the 
CBCA
).

[3]

Since May of 2006, the respondent Bolun Li has been the registered owner
of 50% of the Companys outstanding shares. In 2007 and again in 2008, Mr. Li
signed a consent shareholders resolution waiving the appointment of an auditor.
He did not, however, in subsequent years again waive the appointment of an
auditor.

[4]

On September 21, 2012, Mr. Li filed a petition seeking an order
that the Company provide audited financial statements for the years 2006-2011.
The application was brought pursuant to the provisions of ss.145(1), 167(1), and
248 of the
CBCA
.

[5]

The Company resisted the application. It submitted that the order was
discretionary in nature and that in the circumstances the court should not make
the order sought because of the Companys precarious financial position.
Financial documents contained in the affidavits before the court indicated that
the Company had, over the last several years, suffered significant losses and
the Company claimed it could not afford the costs of an audit.

[6]

The chambers judge held at paras. 11-13 that the order was not
discretionary and that the
CBCA
mandated the production of audited
financial statements. In reaching his decision, he relied on the comments of
Justice Smith in
Merrill v. AFAB Security
, [2007] O.J. 1133 at para. 21
(Ont. S.C.J.) [
Merrill
]:

Section 162 of the CBCA is very
similar to the combined sections 148 and 149 of the OBCA, as it requires the
shareholders to appoint an auditor at the first annual meeting of shareholders,
unless a resolution is passed to dispense with the appointment of an auditor which
is consented to by all shareholders, including the non-voting shareholders. As
a result I find that a shareholder's right to receive financial statements and
an auditor's report is a mandatory right as prescribed by the provisions of the
CBCA.

GROUNDS OF APPEAL

[7]

The Company submits that
the chambers judge erred in
law in ordering that the Company produce audited financial statements. It
submits the legislation is discretionary and that the chambers judge erred in failing
to consider the financial circumstances of the Company and the reasons why Mr.
Li was seeking audited statements.

DISCUSSION

[8]

The appeal requires consideration of ss. 155(1), 158, 162, 163, 167
of the
CBCA
. Those sections read as follows:

155.
(1) Subject to section 156, the directors of a
corporation shall place before the shareholders at every annual meeting

(
a
) comparative financial
statements as prescribed relating separately to

(i) the period that began on the
date the corporation came into existence and ended not more than six months
before the annual meeting or, if the corporation has completed a financial
year, the period that began immediately after the end of the last completed
financial year and ended not more than six months before the annual meeting,
and

(ii) the immediately preceding
financial year;

(
b
) the report of the
auditor, if any; and

(
c
) any further information
respecting the financial position of the corporation and the results of its
operations required by the articles, the by-laws or any unanimous shareholder
agreement.

...

158.
(1) The directors of a corporation shall approve
the financial statements referred to in section 155 and the approval shall be
evidenced by the manual signature of one or more directors or a facsimile of
the signatures reproduced in the statements.

(2) A corporation shall not issue, publish or circulate
copies of the financial statements referred to in section 155 unless the
financial statements are

(
a
) approved and signed in
accordance with subsection (1); and

(
b
) accompanied by the
report of the auditor of the corporation, if any.

...

162.
(1) Subject to section 163, shareholders of a
corporation shall, by ordinary resolution, at the first annual meeting of
shareholders and at each succeeding annual meeting, appoint an auditor to hold
office until the close of the next annual meeting.

(2) An auditor appointed under section 104 is eligible for
appointment under subsection (1).

(3) Notwithstanding subsection (1), if an auditor is not
appointed at a meeting of shareholders, the incumbent auditor continues in
office until a successor is appointed.

(4) The remuneration of an auditor may be fixed by ordinary
resolution of the shareholders or, if not so fixed, may be fixed by the
directors.

163.
(1) The shareholders of a corporation that is not
a distributing corporation may resolve not to appoint an auditor.

(2) A resolution under subsection (1) is valid only until the
next succeeding annual meeting of shareholders.

...

167.
(1) If a corporation does not have an auditor,
the court may, on the application of a shareholder or the Director, appoint and
fix the remuneration of an auditor who holds office until an auditor is
appointed by the shareholders.

(2) Subsection (1) does not apply
if the shareholders have resolved under section 163 not to appoint an auditor.

[9]

The Company submits that in finding that the production of audited
financial statements was mandatory, the chambers judge erred. The Company
relies on s. 155(1)(b) which sets out that the directors of a corporation
shall place before the shareholders at every annual meeting the report of the
auditor, if any and the word may in s. 167. It cites
Kiar v. Compas Inc
.,
[2004] O.J. 2783 (Ont. S.C.J.)[
Kiar
] and
Cosgrove v. L & C Canada
Coastal Aviation Inc
., 2008 BCSC 973 [
Cosgrove
] in support of its
submission that the production of audited financial statements is a matter of
discretion.

[10]

A similar submission concerning the words if any was made before
Justice Smith in
Merrill
. In rejecting that submission he said at
para. 19:

The fact that section 155(1)(b)
of the CBCA states the directors are to place before the shareholders at every
annual meeting, the report of the auditor,
if any
, does not remove the
requirement for the shareholders [to] appoint an auditor at the annual meeting
as set out in s. 162 of the CBCA. The use of the words "if any"
in s. 155(b), would apply to the situation where all of the shareholders
consented to dispense with the appointment of an auditor, pursuant to s. 163
of the CBCA and therefore a report of the auditor would not be one of the
documents that was required to be placed before the shareholders in this
situation. This interpretation is consistent with the two possibilities,
firstly the requirement for production of audited financial statements and a
report of the auditor where all of the shareholders have not waived the
appointment of the auditor, and secondly the possibility that there is no
auditor's report, if all of the shareholders have consented to dispense with
the requirement to appoint an auditor. As a result I do not find that the use
of the words "if any" in s. 155(1)(b) removes the requirement
for the shareholders to appoint an auditor at the annual meeting as set out in
section 162 of the CBCA.

[11]

I agree with that analysis. It is a complete answer to the companys
submission. The words if any found in s. 155(1)(b) only apply when the
shareholders have by resolution consented to dispense with the appointment of
an auditor.

[12]

I do not accept the submission that the use of the word may in s. 167
indicates the court has a discretion as to whether to appoint an auditor. The
appointment of an auditor is mandated by s. 162 and s. 167 does not give the
Court the power to ignore that mandate.

[13]

The chambers judge did not err in failing to consider the financial
circumstances of the company or the reasons why Mr. Li sought the appointment
of an auditor. The decisions in
Kiar
and
Cosgrove
are both
distinguishable. Neither case concerned an application under s. 167 of the
CBCA
.

[14]

The
CBCA
sets out a comprehensive legislative scheme to provide
financial information to shareholders. The scheme requires the appointment of
an auditor and the production audited financial statements unless the
shareholders of a company unanimously determine otherwise. If a Company fails
to comply with the statutory requirements, the legislation empowers the Court
to appoint an auditor and order production of the required documentation.

[15]

I would dismiss the appeal.

[16]

TYSOE J.A.
: I agree.

[17]

BENNETT J.A.
: I agree.

[18]

TYSOE J.A.
: The appeal is dismissed.

The Honourable Mr. Justice Goepel


